IN THE SUPERIOR COURT OF 'I`HE STATE OF DELAWARE

HORIZON PHARMA USA, lNC., a
Delaware corporation

Plaintiff,

C.A. No.: Nl6C-l l-126 EMD CCLD
v.

ENVISION PHARMACEUTICAL

SERVICES, LLC, a Nevada limited

liability company; ENVISION

PHARMACEUTICAL SERVICES, an

)
)
)
)
)
)
)
)
)
)
Ohio limited liability company, §
)

Defendants.
ORDER DENYING WITHOUT PREJUDICE DEFENDANTS’ RULE 12(B)(1)
MOTION TO DISMISS OR STAY

Upon consideration of Defendants’ Rule 12(b)(l) Motion to Dismiss or Stay (the
“Motion”) filed by Defendants Envision Pharrnaceutical Services, LLC, a Nevada limited
liability company, and Envision Pharmaceutical Services, an Ohio limited liability company
(“Envision”) on December 26, 2016; Horizon’s Opposition to Defendants’ Motion to Dismiss or
Stay filed by Plaintiff Horizon Pharma USA, Inc. on January 24, 2017; Defendants’ Reply Brief
in Support of Their Motion to Dismiss or Stay filed by Envision on February 14, 2017; the
arguments presented on the Motion on May 8, 2017; and the entire record of this civil action;

IT IS HEREBY ORDERED that the Motion is DENIED, without prejudice, for all the
reasons stated on the record at the May 8, 2017 hearing; and

IT IS HEREBY FURTHER ORDERED that Defendants’ timeframe to file an Answer

to Plaintiff’s complaint is STAYED until 10 days after a Rule 16 Scheduling Cont`erence; and

IT IS HEREBY FURTHER ORDERED that the Court will contact the parties to
schedule the Rule 16 Scheduling Cont`erence and that the parties shall meet and confer prior to

the conference as discussed on the record at the May 8, 2017 hearing.

Dated: May 9, 2017
Wilmington, Delaware

\

 

/\
LQM_._DaV{S. rudge

CC: File&Serve